Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-3, 9-10, and 16, drawn to a control circuit for an inkjet head, wherein each latch circuit includes a plurality of input terminals, each input terminal of the latch circuit corresponding to a predetermined number of arrays in the plurality of nozzle arrays, wherein the latch circuit array comprises eight latch circuits, and each latch circuit includes a first input terminal and a second input terminal.
II. 	Claims 4-5, 11-12, and 17-18, drawn to a control circuit for an inkjet head, wherein when the setting value received by the setting register indicates a first connection mode, the (2n - 1)th latch circuits in the plurality of latch circuits are connected to each other and the (2n)th latch circuits in the plurality of latch circuits are connected to each other, where n is an integer of 1 or more, and wherein when the setting value received by the setting register indicates a second connection mode, the (4n - 3)th latch circuits in the plurality of latch circuits are connected to each other, the (4n - 2)th latch circuits in the plurality of latch circuits are connected to each other, the (4n - 1)th latch circuits in the plurality of latch circuits are connected to each other, and the (4n)th latch circuits in the plurality of latch circuits are connected to each other, where n is an integer of 1 or more.
III. 	Claims 6-7, 13-14, and 19-20, drawn to a control circuit for an inkjet head, wherein the input circuit comprises a first counter configured to count array data in the received drive information and, when activated, to output, in sequence, a first enable signal to a first AND circuit and a second enable signal to a second AND circuit, and a second counter configured to count array data in the received drive information and, when activated, to output, in sequence, a first enable signal to a third AND circuit, a second enable signal to a fourth AND circuit, a third enable signal to a fifth AND circuit, and fourth enable signal to a sixth AND circuit, and the setting register is configured to activate one of the first and second counters based on the received setting value.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention is clearly not overlapped and variant to that of each of the other Inventions.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of the difference in the classification of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853